DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed August 20, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., U.S. Patent Application Publication No. 2004/0218910 (referred to hereafter as Chang).






As to claim 11, Chang teaches a method of providing an augmented reality display of a virtual trail overlay that is aligned with a real world scene on a camera scene display of a mobile device, the mobile device comprising a camera, a display, at least one processor, a visualization application, and one or more sensors (see para. 6, 30 and 50), 
the mobile device being in networked communication via a network with a server and a trail database, the method comprising: generating a plurality of three-dimensional map data to be displayed as a virtual trail overlay for a plurality of trails, comprising the steps of: 
a. receiving by said server via said network a plurality of map data associated with one or more selected trails (see para. 42. 47, 63 and 68); 
b. receiving by said server via said network a plurality of altitude data related to said plurality of map data associated with one or more selected trails (see para. 42. 47, 63 and 68); 
c. combining by said server said plurality of map data associated with one or more selected trails and said plurality of altitude data, such that said plurality of three-dimensional map data for each of said one or more selected trails is created for use in generating said virtual trail overlay (see para. 70-72, 98 and 102-104).
As to claim 15, Chang teaches the method of claim 11, wherein said plurality of altitude data is received from a map elevation application program interface (API) service (see para. 80 and 87-88).
As to claim 16, Chang teaches the method of claim 15, wherein if said map elevation API service does not have precise elevation data for each point in said plurality of elevation data, said elevation data is generated as interpolated data (see para. 42. 47, 63 and 68).
As to claim 17, Chang teaches the method of claim 11, further comprising: generating by said server a plurality of elevation data for each of said one or more selected trails; and displaying to said user a plurality of elevation changes along each of said one or more selected trails (see para. 42. 47, 63 and 68).
3.	Claims 1-10 and 18-20 are allowed.
4.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663